I agree with what Judge Blake says in his dissenting opinion as to the binding force of the budget law. It will not do to say that an emergency existed authorizing the sheriff, on his own motion, to bind the county. No executive officer of the county is authorized to incur any expense in excess of his budget allowance. The power to authorize emergency expenditures is reposed solely in the county commissioners, the governing board of the county. If, by reason of the failure of the board to make a sufficient allowance, the sheriff found himself without means to properly care for the prisoners committed to his charge by the court, the court itself could, on a proper showing and in the exercise of its inherent power to enforce its own orders, have authorized the sheriff to procure what was necessary upon a pledge of the county's credit and directed that the amount be covered into the succeeding county tax levy.
But, while holding these views as to the first ground stated by the majority for reversal, I cannot escape the force of the majority's reasoning on the second ground. I therefore concur in the result.